Title: To Thomas Jefferson from Joseph Willcox, 11 February 1805
From: Willcox, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     District of Connecticut,Killingworth 11th. Feby. 1805
                  
                  Permit me to Observe that Noah Lester Esqr. Counselor at Law, offers himself as a candidate for some imployment under the general government, he wishes to be placed in some of the Territorial Governments as a Judge or District Attorney, ether of which I belive he wold fill with propriety—He is a gentleman of Abilities, Respected in his profession, & has been a uniform & regular suporter of Republican principals, & strongly attached to the present Administration—beliving Mr. Lester, capable & that the Public interest wold be well served, must plead my excuse, for the liberty I take, & the trouble I give, by recomending him to your Excellency favorable notice— 
                  I am Sir with sentiments of high respect & Esteem Your Excellencys Obd. H Servant
                  
                     Joseph Willcox 
                     
                  
               